      Case 4:18-cv-00773 Document 33 Filed on 03/25/19 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITED STATES OF AMERICA
 AND THE STATE OF TEXAS; Ex
 rel. THOMAS HEADEN III,                                Civil Action No. 4:18-cv-00773
 Plaintiffs,                                            FILED UNDER SEAL
 v.

 ABUNDANT LIFE THERAPEUTIC
 SERVICES TEXAS, LLC; JOHN
 FORD; AND JOHN DOES (1-50)
 INCLUSIVE;

         Defendants.




        PLAINTIFF’S SURREPLY TO DEFENDANTS’ MOTION TO DISMISS

      Comes now, Plaintiff, Thomas Headen III, by and through counsel, and

respectfully files his Surreply to oppose Defendants’ Motion to Dismiss. Plaintiff

only wishes to clarify that the AKS statute prohibits the activity alleged by Plaintiff

in this suit. Defendants’ activities which included paying individuals for the purpose

of increased services reimbursed by federal healthcare programs is prohibited. To

be sure, Plaintiff’s claims contain facial plausibility and include allegations that

Defendant paid for the arrangement of Defendant’s direct exposure (as well as

provided gifts and free services), unlike their competitors, to patients whose services

were reimbursed by federal healthcare programs. Furthermore, while Defendant’s

complain of a mischaracterization of the arguments in its brief by Plaintiff, it failed

to elaborate or point out the basis for its position. Interestingly, Defendants took this

approach though it prematurely filed its reply with ample amount of time remaining
       Case 4:18-cv-00773 Document 33 Filed on 03/25/19 in TXSD Page 2 of 2




before its reply brief was even due. More importantly, Plaintiff does not even have

enough detail upon which to respond. As such, the Court should reject its

unsupported conclusion. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990)(“It is not enough to merely mention a possible argument in the most skeletal

way, leaving the court to do counsels’ work, create the ossature for the argument,

and put flesh on its bones”)(internal citations omitted). Based on the arguments and

facts alleged, the Court should find Plaintiff’s claims survive dismissal at this stage.

.

    DATE:       March 25th, 2019.



                                            Respectfully submitted,

                                            BRAND LAW PLLC
                                            3626 N Hall St 610
                                            Dallas, TX 75219
                                            Telephone: 214-932-1472
                                            Fax: 214-932-1473
                                            Email: volney@brandlaw.us.com
                                            TBN: 24073253


                                             ATTORNEY FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been duly served on the parties via ecf:




                                                    2
